951 F.2d 350
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Earl PARM, Plaintiff-Appellant,v.CINCINNATI ASSOCIATION FOR THE BLIND and Truck Drivers,Chauffeurs & Helpers Local Union No. 100,Defendant-Appellee.
No. 91-3301.
United States Court of Appeals, Sixth Circuit.
Dec. 3, 1991.

Before KEITH, DAVID A. NELSON and SILER, Circuit Judges.
PER CURIAM.


1
Earl Parm appeals the district court dismissal of his hybrid Section 301/unfair representation action against Cincinnati Association for the Blind and Truck Drivers, Chauffeurs and Helpers Local No. 100.


2
Having carefully considered the record and the arguments presented in the briefs and orally, we find no error warranting reversal.   We, therefore, AFFIRM the order of the Honorable Carl Rubin, United States District Judge for the Southern District of Ohio, for the reasons set forth in his February 25, 1990, memorandum of opinion.